10F-3 Report CGCM Core Fixed Income Fund 9/1/2015 through 2/29/2016 Issuer Name Sub-Adviser Trade Date Selling Dealer Offering Size Total Amt. Allocated Purchase Price Hyundai Auto Receivables Trust BlackRock 9/10/2015 SG Americas Nissan Auto Receivables Corp. TCW (MetWest) 10/6/2015 Banc of America ACE Western Asset 10/27/2015 Citigroup ACE Western Asset 10/27/2015 Citigroup Ford Western Asset 11/4/2015 Goldman Sachs First Data TCW (MetWest) 11/13/2015 Banc of America Lockheed Martin Western Asset 11/16/2015 JP Morgan McDonalds Corporation Western Asset 12/2/2015 Banc of America Analog Devices BlackRock 12/3/2015 Merrill Lynch Analog Devices BlackRock 12/3/2015 Merrill Lynch Visa Inc. BlackRock 12/9/2015 Merrill Lynch Visa Inc. BlackRock 12/9/2015 Merrill Lynch Visa Inc. BlackRock 12/9/2015 Merrill Lynch Visa Inc. BlackRock 12/9/2015 Merrill Lynch Visa Inc. Western Asset 12/9/2015 Banc of America Schlumberger Holdings Western Asset 12/10/2015 JP Morgan Schlumberger Holdings Western Asset 12/10/2015 Banc of America Anheuser Busch InBev Western Asset 1/13/2016 Deutsche Bank Securities Anheuser Busch InBev Western Asset 1/13/2016 BAML Anheuser Busch InBev Western Asset 1/13/2016 Barclays Capital Anheuser Busch InBev Western Asset 1/13/2016 Deutsche Bank Securities Anheuser Busch InBev TCW (MetWest) 1/20/2016 Deutsche Bank Securities General Motors TCW (MetWest) 2/18/2016 Goldman Sachs Johnson & Johnson BlackRock 2/25/2016 JP Morgan Johnson & Johnson BlackRock 2/25/2016 JP Morgan
